McLaughlin, J.
(dissenting):
This action was brought in the Municipal Court of the city of. New York to recover a penalty of fifty dollars for defendant's refusal to give a transfer provided -for in section 104 of the Railroad Law (Laws of .1890, chap. 565, § 105, as renumbered and amd. by Laws of 1892, chap. 676). The defendant had a judgment *230dismissing the complaint, with costs, from which an appeal was taken to the Appellate Term, where the same was reversed and judgment directed for the plaintiff, and.from such determination the defendant appeals to- this court.
.There is no dispute as to the material facts involved, the question presented being one of law. The plaintiff boarded one of defendant’s south-bound cars at Third avenue and Bayard street, for the purpose of - going to West Broadway and Leonard street. Both these points are between defendant’s cross-town lines on Canal and Chambers streets. The plaintiff was given a transfer for and which he used on the Chambers street' line,-but when he transferred at Chambers street and West Broadway to a north-bound car on the latter street (which it was necessary for him to take in traveling on defendant’s car to resell the point to which he desired to- go) he was compelled to pay another fare, the conductor refusing to recognize or accept the transfer which had previously been given to him.
If the conductor were justified in refusing to accept such transfer, then the determination appealed from is erroneous and must be reversed, otherwise it must be affirmed. The solution of the question turns upon the construction to be put upon section 104 of the Railroad Law above referred to. This section provides that: “ Every such corporation entering into such contract shall cany or permit any other party thereto to carry between any two points on the railroads or portions thereof embraced in such contract any passenger desiring to make one continuous trip between such points for one single fare, not higher than the fare lawfully chargeable by. . either of such corporations for an adult passenger. Every such corporation shall upon demand, and without extra charge, give to - each passenger paying one single fare a transfer, entitling such ■passenger to one continuous trip to any point or portion of any - railroad embraced in .such contract, to -the end that the public convenience may be promoted by the operation of the railroads embraced in such contract substantially as a single railroad with, a single rate of fare. * * The rule to be applied in construing a statute is that the words used must be given their ordinary and natural meaning)'that is, the. meaning in which they are generally understood and.if, after applying such rule, there is conveyed a definite meaning which does not involve an absurdity or contradiction, then *231the court has no right to add to or take from that meaning by arbitrary rules of construction, or by the elimination of words used - or the insertion of those not used. (Tompkins v. Hunter, 149 N. Y. 117.) This rule- has for its foundation the fact that it is always competent for the Legislature, within the limits of the Constitution, to enact a statute, and when the same is brought under judicial review, it is safer for the judicial department of the government to follow the plain intent and obvious meaning of an act rather than to speculate what might have been the view of the Legislature in the emergency which may have arisen (People v. Woodruff, 32 N. Y. 355), and that the court has no right to disregard the plain words of a statute even in favor of what may be an equitable construction in order to extend it to some supposed policy not included in the act. (Karst v. Gane, 136 N. Y. 316.)
Applying this rule to the statute under consideration, I am of the opinion that the determination of the Appellate Term is correct and should be affirmed. The legislative intent is apparent and unmistakable and it is the duty of the court to give effect to it. It is " that each passenger paying a single fare shall, upon demand, be given a transfer entitling him to one continuous trip to any point on defendant’s lines. There is not a word used which indicates-that the trip for which a transfer is to be given shall be substantially in one direction or that it shall not be partly in one and partly in an opposite direction. The object sought to be accomplished is the convenience of the public. The statute so declares and it does not require argument to demonstrate that this convenience may be promoted just as effectively by transfers which may be used on a trip partly in a reverse direction as it would entirely in one direction. A large portion of the population in the city of New York-resides on either side of Central Park, which extends from Fifty-ninth to One Hundred and Tenth streets, and the only car-line which the-defendant has running through such park is at Eighty-sixth -street, so that-there is no way by which persons residing on either side-of such park-can get to the other side, if they live north or -south of Eighty-sixth street, traveling by defendant’s railway, except by going partly in.one. direction and then partly in a reverse direction. Thus, if A lives at Seventy-ninth street and Broadway and desires to go to Seventy-ninth street.and :M'adison avenue he must take a-*232car and go south, then transfer east and go north, or else take a car and go north, transfer- east and. go south, and tosay that he is not entitled to such transfer is to nullify the statute by destroying the . very object sought to be accomplished by it. . It may be that requiring such transfers to be-given would entail additional expense upon the defendant, but this is no reason why the statute should not be enforced, and; it may also be possible that it would be difficult to formulate a system dr promulgate rules which would prevent the defendant being imposed upon, but if so this is no reason why the court should not give effect to the statute. If its enforcement will produce the results claimed by the defendant then it. should be changed, but such change should be made by the Legislature; and not by the court.
.We have recently held (Nicholson v. New York City R. Co., No. 4, 118 App. Div. 858) that tobe entitled to a transfer. the passenger must, in good faith, desire to make one continuous trip - between two points on defendant’s line. There is nothing in this ■ record,to show, nor is it even suggested, but what the plaintiff, at the time the transfer was refused, demanded the same in good faith for .the purpose of going tó the place specified. There was, there- . fore, no excuse'ón the part of 'the defendant, acting" through its conductor, for refusing to give the transfer demanded, and this being so if the foregoing conclusions be correct as to the construction of the statute, the plaintiff became entitled to the penalty sued for. ■' ;-
Much stress is laid by defendant’s counsel upon Cronin v. Highland Street R. Co. (144 Mass. 249) as supporting their con-, tention,: This case was. decided in 1887 under an amendment to the statute which went into effect in 1878. (Pub. Stat. chap. 113, §-47.) Prior to the amendment the statute provided, in substance,- that a passenger on one line, paying his fare and receiving a commutation ticket; should be permitted to travel to any point on a connecting line without- paying extra fare. The amendment referred to, however, provided that for a single fare a passenger was not entitled “ to a passage, over the same route on which the' check was issued, or a route parallel thereto and between and including two common points.’’ Obviously, under the amendment, a passenger would not tie'entitled to a transfer entitling him to travel in a reverse direction. *233This was the purpose of the amendment, and it was under the statute as amended that the decision relied upon was made.
If section 104 of our own statute (as amd'. supra) contained a similar provision, then the defendant might well contend that a passenger could not rightfully claim a transfer entitling him to travel in a reverse direction, but so long as the statute remains in its present form I am unable to see for the reasons already given, why a passenger, desiring .in good faith to make one continuous trip between two points on defendant’s line, is' not entitled to a transfer between tliose points, even though it involves traveling in a reverse direction.
■ I am unable, therefore, to concur in the prevailing opinion and vote to affirm the determination of the Appellate Term.
Scott, J., concurred.
Determination reversed and judgment of Trial Term affirmed, with costs in all courts.